OPINION
ODOM, Judge.
This is a habeas corpus proceeding under Article 11.07 Vernon’s Ann.C.C.P. and in accordance with the holding in Ex parte Young, Tex.Cr.App., 418 S.W.2d 824. The petitioner is confined in the Texas Department of Corrections under sentence in Cause No. 19891 of the District Court of the 71st Judicial District of Harrison County, Texas, on June 10, 1964, ordering his confinement for life for the offense of robbery by the use of a firearm.
Under Article 1408 Vernon’s Ann.P.C., the punishment for robbery with firearms is “death or by confinement in the penitentiary for any term not less than five years.”
The Honorable John Furrh, Judge of the 71st Judicial District Court of Harrison County, held the hearing on the application for habeas corpus and correctly concluded that a life sentence is not included as punishment for robbery with firearms and that such life sentence was void. He found that petitioner had been given credit by the Texas Department of Corrections for more than eight years. That part of the sentence in excess of the minimum punishment of five years provided for the offense of robbery with firearms is void, and he is entitled to release. Ex parte Webb, Tex.Cr.App., 374 S.W.2d 675; Ex parte Collier, Tex.Cr.App., 440 S.W.2d 854, and cases cited therein; Ex parte Strong, Tex.Cr.App., 446 S.W.2d 312.
The relief under the writ is granted, and petitioner is ordered released from further confinement under said life sentence.